Citation Nr: 0838234	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  04-00 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome (CTS).

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for bilateral ankle 
disability.

4.  Entitlement to an initial evaluation in excess of 20 
percent for cervical muscle strain with degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1982 to May 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions dated in 
September 2002, August 2003, April 2006 and a Decision Review 
Officer decision dated in December 2003 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.

In August 2007, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge. A 
transcript of that hearing is of record. 

The issue of entitlement to an initial evaluation in excess 
of 20 percent for cervical muscle strain with degenerative 
changes is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's CTS is not related to active service.

2.  The veteran's left knee disorder is not related to active 
service or to service-connected disability.

3.  The veteran's ankle disorders are not related to active 
service or to service-connected disability.


CONCLUSIONS OF LAW

1.  CTS was not incurred in or aggravated by active service. 
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §  3.303 (2007).

2.  A left knee disability was not incurred in or aggravated 
by active service and is not causally related to service-
connected disability.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§  3.303, 3.310 (2007).

3.  A bilateral ankle disability was not incurred in or 
aggravated by active service and is not causally related to 
service-connected disability.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§  3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's November 2007 Remand, the Appeals 
Management Center (AMC) obtained the records of the Social 
Security Administration and issued a Supplemental Statement 
of the Case.  Based on the foregoing actions, the Board finds 
that there has been compliance with the Board's November 2007 
Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

II.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Letters dated in 
December 2001, April 2004, December 2005, February 2006, and 
March 2006 fully satisfied the duty to notify provisions. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The April 2004 and December 2005 letters told him to 
provide any relevant evidence in his possession.  See 
Pelegrini, 18 Vet App. at 120.  

The March 2006 letter advised the veteran how VA determines 
disability ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Although some of these letters were not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in March 2008.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
veteran was also accorded VA examination in April 2002, March 
2003, and March 2006. 38 C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

III.   Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  The 
first question that must be addressed, therefore, is whether 
incurrence of CTS, a chronic left knee disorder, or a chronic 
bilateral ankle disorder is factually shown during service.  
The Board concludes it was not. 

The veteran's service medical records indicate that the 
veteran presented on July 2, 1982 with complaint of arches 
and knee pain.  A podiatry appointment was recommended.  Ace 
wraps and no PT for 4 days was prescribed.  On July 7, 1982, 
the veteran presented for his podiatry appointment.  Pes 
planus was diagnosed and tennis shoes for 7 days and scaphoid 
pads foam heel pads were prescribed.  

On July 22, 1982, the veteran presented with complaint of 
pain to right ankle after playing basketball.  There was mild 
pain on palpation without erythema, ecchymosis, +2 edema.  
Assessment was inversion sprain, and a gel cast for 7 days 
was prescribed.  On July 29, 1982, the veteran presented for 
a scheduled podiatry appointment for follow up on inversion 
sprain to right foot.  The veteran requested that the gel 
cast be removed.  There was no edema, erythema, or 
eccheymosis noted although the veteran had mild pain on 
palpation.  The assessment was resolved inversion sprain.  
Whirlpool for 7 days, no PT for 3 days, and an ankle brace 
was prescribed.  

On May 24, 1985, the veteran presented and stated that three 
weeks prior, he had been bitten by a cat and noted persistent 
tenderness in area of bite (2nd MC-P area and along palmar 
aspect of 2nd digit).  There was slight tenderness palmar 
aspect of index finger.  The assessment was possible 
infection from cat bite with doubtful involvement of bone but 
concerned about possible synovitis.  Penn VK was prescribed.   
X-rays of the left hand showed no abnormalities but the 
clinical history noted joint swelling and limited motion.  On 
May 28, 1985, the veteran presented for follow up for left 
finger injury.  The veteran reported finger and hand pains 
much improved with full range of motion of index finger 
without pain.  Assessment was cellulitis status post cat bite 
much improved.  

The Board cannot conclude CTS, a chronic left knee disorder, 
or a chronic ankle disorder was incurred during service.  
Complaints of knee pain, and treatment for a left hand injury 
and a right foot inversion sprain cannot be considered 
chronic disorders without some indication that a chronic 
disorder exists.  In addition, on the clinical examination 
for separation from service, the veteran's upper extremities 
and lower extremities were evaluated as normal.  On the 
Report of Medical History completed by the veteran in 
conjunction with his separation physical, the veteran denied 
ever having swollen or painful joints; arthritis; bone, joint 
or other deformity; lameness; or "trick" or locked knee. 

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  

With respect to a bilateral ankle disability, the first 
indication of any ankle problems in the record is in February 
2006 when the veteran presented with complaints of breathing 
problems and both ankles hurting.  With respect to CTS, the 
first indication of hand pain in the record is 2002.  Thus, 
in light of the lack of any relevant history reported between 
the veteran's date of discharge in May 1987 and date of 
symptomatology in the 2000s, in  service connection is not 
warranted under 38 C.F.R. § 3.303(b).  

The Board notes that the record includes medical 
documentation of bilateral knee pain in June 1988 and 
subsequent bilateral partial medial meniscetomy revealing 
bilateral posterior horn tear of the medial meniscus of each 
knee.  Records dated in August 1988 note that the veteran was 
doing well and that pain disappeared, he had full range of 
motion, and no effusions.  There are no more complaints of 
left knee pain until 1998 when the veteran suffered a torn 
meniscus.  Thus, in light of a 10 year lapse in treatment for 
left knee pain from 1988 and 1998, service connection is not 
warranted under 38 C.F.R. § 3.303(b).  
       
When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury pursuant to 38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

In this case, the appellant clearly has current disabilities.  
The veteran has been diagnosed with CTS, episodes of 
musculoligamentous strain and medial meniscal tears and 
repairs of the left knee, old non-united fracture and 
osteochondritis desiccans of the right ankle, and 
intermittent left ankle strain.  The remaining question, 
therefore, is whether there is medical evidence of a 
relationship between the current disability and military 
service.

However, no medical professional has ever related the 
veteran's CTS or ankle disorders to the appellant's military 
service or to service-connected disability other than by 
documenting history reported by the veteran.  However, this 
reporting is a mere transcription of lay history, and such 
information is not transformed into competent medical 
evidence merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406 
(1995).  

The March 2006 VA examiner, Dr. F.B., after review of the 
claims file and physical examination of the veteran, stated 
that the right ankle disorder was less likely than not 
related to the ankle sprain as documented in the service 
medical records as there was no indication of ongoing right 
ankle problems until recently and the separation examination 
indicated that all systems were assessed as normal.  Dr. F.B. 
also stated that the veteran's left ankle disorder was less 
likely than not secondary to the service-connected right 
knee, bilateral plantar fasciitis, or back conditions.    

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service].  In this case, the medical evidence does not show 
treatment or diagnosis of these problems until a number of 
years after service.  

With respect to the veteran's left knee disorders, he 
underwent a VA examination in April 2002.  In June 2002, the 
VA examiner, Dr. I.W., stated, "Concerning the knees, it is 
likely that his service incurred knee problems are related to 
the current diagnosis of the knee examination performed on 
4/24/02.  Reasons and basis are the veteran's history, his 
comments and recollection, a review of his medical records, 
and the sequence of events that lead to his current knee 
problems and his current examination."

However, in September 2002, Dr. I.W., stated, "... after 
reviewing this veteran's c-file and all current information, 
it appears that the veteran had an injury after he was 
discharged from the military in 1998 that affected the left 
knee.  A claim prior to that says that the hard decks of the 
USS Eisenhower caused the damage to his joints.  Therefore it 
would appear that an injury occurred after his military 
discharge affecting his left knee."

Thus, as Dr. I.W.'s September 2002 statement contradicts his 
June 2002 statement, the Board finds that there is still no 
competent medical evidence linking the veteran's current left 
knee disorder to his military service.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.


ORDER

Entitlement to service connection for CTS is denied.

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for bilateral ankle 
disability is denied.


REMAND

With respect to the issue of entitlement to an initial 
evaluation in excess of 20 percent for cervical muscle strain 
with degenerative changes, the Board notes that the last VA 
examination to assess the severity of this service-connected 
disability was conducted in March 2006.  In the veteran's 
post-remand brief, his representative stated that it is in 
the best interest of the veteran to have a current disability 
picture regarding the veteran's service-connected cervical 
strain.  The Board notes that the veteran underwent a VA 
examination in February 2008 which noted range of motion 
findings.  However, the examiner did not adequately address 
additional functional loss due to pain, weakness, excessive 
fatigability, etc. DeLuca v. Brown, 8 Vet. App. 202 (1995).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to ascertain the severity of 
his service-connected cervical spine 
disability. The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect 
that such a review was made. All 
pertinent symptomatology and findings 
should be reported in detail. Any 
indicated diagnostic tests and studies 
should be accomplished.  Application of 
38 C.F.R. § 4.40 regarding functional 
loss due to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, 
incoordination or pain on movement of a 
joint should be considered. See DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  In 
addition, the examiner must state whether 
there are objective signs of pain, and 
whether any such pain could significantly 
limit functional ability during flare-ups 
or when the affected part is used 
repeatedly over a period of time. This 
determination should be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.

2.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


